DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive.
Applicant argues on page 2 of the remarks that “…a keyboard represents an “input mode” for a computer. A user who presses any key on the keyboard would be using that input mode. Similarly, a trackpad connected to the computer represents another input mode. A user who uses the trackpad, whether by swiping or tapping, is always using that same input mode.” The examiner respectfully disagrees.
A keyboard and trackpad are typical known in the art as “input devices” and not “input modes.” Some devices require one or more input modes to operate. Even applicant clearly understands this concept. For example, on page 2 of the remarks, applicant cites paragraph [0047] of the specification to indicate “Other input devices providing at least one of a first input mode and/or a second mode may include, but not be limited to, a computer keyboard, image scanner, microphone, speech recognition module or elements, pointing device, graphics tablet…” Applicant’s claim 1 recites on lines 6 and 7, “…a first input mode for the second electronic device” and on line 10, “…at least one second input mode for the second device.” The claim appears to suggest the second device operates with two input modes. The examiner has interpreted input gestures of tapping and swiping as input modes since the two 
On page 5 of the remarks, applicant argues “…Goodlein discloses something very much like the new “touch bar” feature on certain Macintosh computers. It is questionable whether this would be considered a “display.” It is true that that liquid crystals display information. But then again, so did the old plastic buttons. Yet nobody would call those a “display.” It is hard to imagine that mere substitution of liquid crystal for plastic changes anything.” The examiner respectfully disagrees.
Applicant has provided an interpretation of Goodlein that clearly is not taught by the reference to make an argument. Goodlein clearly discloses a display device involving liquid crystals which have been long known in the art to be a display.
For the above reasons, the examiner maintains the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 2015/0291032) in view of Goodlein (Pub. No.: US 2015/0253922).
Consider claims 1, 14, Kim discloses a method of providing input to a computer in a vehicle (paragraph [0161], Fig. 5B, sensing a user's input in a vehicle control apparatus to include a controller 110 connected to sensing unit 130, see paragraph [0047, Fig. 1), said method comprising:
forming an electronic communication between a first electronic device (paragraph [0164], Fig. 5B, sensing regions 500a, 500b implemented in the form of a touch pad) and a display of a second electronic device (paragraph [0167], touch-sensitive windshield glass 550) that is viewable by a user from a location in the vehicle (paragraph [0167], Fig. 5B, windshield glass 550 of the vehicle designed in an electrode form and implemented in the form of a touch screen integrated into the touch sensor), wherein forming the electronic communication includes including providing, by the first electronic device, a first input mode for the second electronic device (paragraph [0171], a user's input is sensed on the first sensing region 500a and displaying items 600 associated with functions for controlling the setting on the windshield glass 550);
executing a multimodal application that permits the user to interact with the display of the second electronic device by a combination of the first input mode and at least one second input mode for the second electronic device (paragraph [0173], the user may select the first sensing region 500a using a plurality of taps, and then apply a touch-and-drawing input or touch-and-swipe input to the first sensing region 500a and/or second sensing region 500b to select a specific function on the menu screen on windshield glass 550); and
controlling, by the combination of the first input mode and the at least one second input mode, the sensing regions implemented in the form of touch pads of the first electronic device (paragraph [0173], the user may select the first sensing region 500a using a plurality of taps, and then apply a touch-and-drawing input or touch-and-swipe input to the first sensing region 500a and/or second sensing region 500b to select a specific function from the menu screen on windshield glass 550).
Kim further discloses the sensing region may be implemented in various regions as well as at a portion formed with a glass and provides an example of a touchscreen implemented in various locations within a vehicle (See paragraph [0051]). Kim adds, the sensing region may be formed on at least one portion of a steering handle of the vehicle (see paragraph [0052]).
Thus, while one of ordinary skill the art would understand the sensing regions formed on the steering handle would include a touchscreen, Kim does not specifically disclose the sensing regions of the first electronic device is implemented in the form of a display.
Goodlein discloses sensing regions of the first electronic device is implemented in the form of a display (paragraph [0017], Fig. 1, graphical LCDs (liquid crystal display) 14, 16 with touch-sensitive touch screens).
Therefore, in order to more effectively provide for cursor movement on the on-screen menu of the device of Kim, it would have been obvious to one, having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Goodlein providing the sensing regions of the first electronic device to be implemented in the form of a display.
Consider claim 2, the combination of Kim and Goodlein discloses wherein the display of the second electronic device includes a touch-sensitive windshield of a vehicle (paragraph [0167], Fig. 5B, windshield glass 550 of the vehicle designed in an electrode form and implemented in the form of a touch screen integrated into the touch sensor).
Consider claim 6, the combination of Kim and Goodlein discloses wherein the first input mode is an input from a touch-sensitive keyboard or display of a touchpad computer (Goodlein, paragraph [0017], Fig. 1, graphical LCDs (liquid crystal display) 14, 16 with touch-sensitive touch screens), a data input from a computer device remote from and in communication with the touchpad computer, an eye gaze detection device, a camera for gesture recognition, or a combination thereof (Kim, paragraph [0067], Fig. 1, recognizing iris information on the user, using the photo sensor or the camera that is provided in the sensing unit 130; paragraph [0048], sensing unit 130 may include an optical sensor; paragraph [0091], photo sensor to scan content).
Consider claims 7, 17, the combination of Kim and Goodlein discloses wherein controlling the display of the first electronic device comprises: displaying a list of items or group of objects on the display of the second electronic device; activating a cursor at the display of the second electronic device; moving the cursor to an item of interest of the list of items or an object of interest of the group of objects in response to a first input to the first electronic device; and selecting the item of interest or object of interest in response to a second input to the first electronic device (Kim, paragraph [0200], Figs. 9(a), 9(b), the controller 110 may move a cursor for selecting any one of the optional items based on a user's plurality of taps, a touch-and-drawing input, a swipe input or the like applied to the sensing regions 500a, 500b, respectively, and may of course determine that any one optional item is selected based on the location of the cursor).
Consider claim 8, the combination of Kim and Goodlein discloses wherein the first electronic device includes two electronic devices, wherein a first of the two electronic devices receives the first input and, in response, provides a first output of the first input mode to the second electronic device and wherein the second of the two electronic devices receives the second input and, in response, provides a second output of the first input mode to the second electronic device (Kim, paragraph [0173], Figs. 6(a), 6(b), the user may select the first sensing region 500a using a plurality of taps or the like, and then apply an additional touch input (for example, a touch-and-drawing input or touch-and-swipe input) to the first sensing region 500a and/or second sensing region 500b to select a specific function from the item "1. Sheet" on the menu screen on windshield glass 550.)
Consider claim 9, Kim discloses wherein the first electronic device includes a sensing region implemented in the form of a touch pad where a swipe typing operation is performed for moving the cursor to the item of interest (Kim, paragraph [0200], Figs. 9(a), 9(b), the controller 110 may move a cursor for selecting any one of the optional items based on a user's plurality of taps, a touch-and-drawing input, a swipe input or the like applied to the sensing regions 500a, 500b, respectively, and may of course determine that any one optional item is selected based on the location of the cursor).
Kim further discloses the sensing region may be implemented in various regions as well as at a portion formed with a glass and provides an example of a touchscreen implemented in various locations within a vehicle (See paragraph [0051]). Kim adds, the sensing region may be formed on at least one portion of a steering handle of the vehicle (see paragraph [0052]).
Thus, while one of ordinary skill the art would understand the sensing regions formed on the steering handle would include a touchscreen, Kim does not specifically disclose the sensing regions of the first electronic device is implemented in the form of a touch-sensitive display.
Goodlein discloses sensing regions of the first electronic device is implemented in the form of a touch-sensitive display (paragraph [0017], Fig. 1, graphical LCDs (liquid crystal display) 14, 16 with touch-sensitive touch screens).
Therefore, in order to control or change the audio volume level on an audio component device in the vehicle of Kim, it would have been obvious to one, having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Goodlein wherein the sensing regions of the first electronic device is implemented in the form of a touch-sensitive display, see teaching found in Goodlein, paragraph [0020].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Goodlein in view of Kapinos et al. (Pub. No.: 2019/0384488).
Consider claim 3, the combination of Kim and Goodlein discloses a touch sensor may also be configured to sense not only a touched position and a touched area, but also touch pressure (See paragraph [0085) and the user may select the first sensing region 500a using a plurality of taps, and then apply a touch-and-drawing input or touch-and-swipe input to the first sensing region 500a and/or second sensing region 500b to select a specific function from the menu screen on windshield glass 550 (See paragraph [0173).
The combination of Kim and Goodlein does not specifically disclose wherein the first input mode is a first touchpad computer input in response to a receipt of a first amount of pressure applied to the touch-sensitive display of the first electronic device and the at least one second input mode includes a second touchpad computer input in response to a second amount of pressure applied to the touch-sensitive display of the first electronic device greater than the first amount of pressure.
Kapinos discloses wherein the first input mode is a first touchpad computer input in response to a receipt of a first amount of pressure applied to the touch-sensitive display of the first electronic device and the at least one second input mode includes a second touchpad computer input in response to a second amount of pressure applied to the touch-sensitive display of the first electronic device greater than the first amount of pressure (paragraph [0031], detect a first pressure and a second pressure of the touch input on the touch-sensitive display where the second pressure is greater than the first pressure).
Therefore, in order to trigger positioning of the one or more interface controls for selection on the touch-sensitive display of the combination of Kim and Goodlein, it would have been obvious to one, having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Kapinos wherein the first input mode is a first touchpad computer input in response to a receipt of a first amount of pressure applied to the touch-sensitive display of the first electronic device and the at least one second input mode includes a second touchpad computer input in response to a second amount of pressure applied to the touch-sensitive display of the first electronic device greater than the first amount of pressure, see teaching found in Kapinos , paragraph [0031].

Claims 4, 5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Goodlein in view of Pathak et al. (Pub. No.: US 2010/0268426).
Consider claims 4, 15, the combination of Kim and Goodlein discloses the second electronic device at a windshield of the vehicle (Kim, paragraph [0167], Fig. 5B, windshield glass 550 of the vehicle designed in an electrode form and implemented in the form of a touch screen integrated into the touch sensor).
The combination of Kim and Goodlein does not specifically disclose wherein the multimodal application homologically maps positions on a display of the first electronic device to a virtual keyboard displayed by the second electronic device.
Pathak discloses wherein the multimodal application homologically maps positions on a display of the first electronic device to a virtual keyboard displayed by the second electronic device (paragraphs [0036] and [0037], Figs. 13A, 13B, press a user input shortcut (i.e., keys) 14 displayed on touch screen 12 for 3 seconds causes current (customized) configuration of the user input shortcuts to appear on the right side of the display 20).
Therefore, in order to provide easy viewing of the shortcut keys displayed by the second electronic device at a windshield of the vehicle of the combination of Kim and Goodlein, it would have been obvious to one, having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Pathak wherein the multimodal application homologically maps positions on a display of the first electronic device and the homologically to a virtual keyboard displayed by the second electronic device at a windshield of the vehicle.
Consider claims 5, 16, the combination of Kim, Goodlein and Pathak discloses performing a swipe typing operation that includes establishing a starting point on the second electronic device by activating a location on the display of the first electronic device that corresponds to the starting point on the second electronic device (Kim, paragraph [0209], Figs. 10B(a) and 10B(a), applying a touch-and-drawing input from a first position 1050 to a second position 1052 on the first sensing region 500a as illustrated in FIG. 10B(a), the controller 110 may recognize the length and direction of a drag trajectory from the first position 1050 to the second position 1052, and select a specific item on the menu screen 1010 based on the recognized length and direction of the trajectory).

Claims 10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Goodlein in view of Iyer et al. (Pub. No.: US 2018/0024695).
Consider claims 10, 18, the combination of Kim and Goodlein discloses wherein the first electronic device captures a destination and the multimodal application processes the destination for use by a navigation system, which in response outputs navigation information related to the destination to the second electronic device (paragraph [0072], the controller 110 may immediately select a specific destination based on the sensed user's input, and allow a route for the selected destination to be displayed on the display unit 151 through navigation).
While one ordinary skill in the art would understand the destination to include an address, the combination of Kim and Goodlein does not specifically disclose the destination to include an address.
Iyer discloses the destination to include an address (paragraph [0045], Fig. 1, camera 104 outputs via UI module 108 to the navigation application information about the detected input. Responsive to the detected input, the navigation application determines a command that corresponds to the input, and interprets such command as the driver's confirmation that the destination address presented at display 112 is the desired destination address. In response, the navigation application proceeds to provide audio and/or visual navigation guidance to the desired destination).
Therefore, while the driver is navigating the vehicle, gestures made in field-of-view may be easier to perform than some input that may be provided at presence-sensitive panel of the combination of Kim and Goodlein. Thus, it would have been obvious to one, having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Iyer in providing the destination to include an address, see teaching found in Iyer, paragraph [0045].
Consider claim 12, the combination of Kim, Goodlein and Iyer discloses wherein the first electronic device is at least one of a camera, touchpad computer, a speech interface, an eye gaze detection device, or a tactile input device (Kim, paragraph [0067], Fig. 1, recognizing iris information on the user, using the photo sensor or the camera that is provided in the sensing unit 130; paragraph [0048], sensing unit 130 may include an optical sensor; paragraph [0091], photo sensor to scan content).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim, Goodlein and Iyer in view of Kim et al. (Hereinafter, Kim 2, Pub. No.: US 2016/0282964).
Consider claims 11, 19, the combination of Kim, Goodlein and Iyer discloses wherein the first input mode is a camera that provides detected input to an analysis system to determine the address (paragraph [0045], Fig. 1, camera 104 outputs via UI module 108 to the navigation application information about the detected input. Responsive to the detected input, the navigation application determines a command that corresponds to the input, and interprets such command as the driver's confirmation that the destination address presented at display 112 is the desired destination address).
The combination of Kim, Goodlein and Iyer does not specifically disclose a camera that provides a digital photograph, text, or graphics from a document to an analysis system to determine the address.
Kim 2 discloses a separate camera (paragraph [0393], Figs. 33 and 36, photographer 511 of the input pen 500-2'') and display (paragraph [0393], Figs. 33 and 36, display apparatus 100).
Kim 2 further discloses a camera that provides a digital photograph, text, or graphics from a document to an analysis system to determine the address (paragraph [0393], Figs. 33 and 36, user photographs an address which is written on a business card through the photographer 511 of the input pen 500-2' or 500-2''. The OCR processing module 515 detects characters from the photographed image and determines an address for display).
Therefore, in order to allow for the photographing of an address which is written on a business card received from other people through the camera for use in the navigation system of the combination of Kim, Goodlein and Iyer, it would have been obvious to one, having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Kim 2 in providing a camera that provides a digital photograph, text, or graphics from a document to an analysis system to determine the address, see teaching found in Kim 2, paragraph [0393].

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim, Goodlein and Iyer in view of Hatton (Pub. No.: US 2014/0098008).
Consider claims 13, 20, the combination of Kim, Goodlein and Iyer does not specifically disclose identifying objects in a field of view of the user and determining the address from the identified objects.
Hatton discloses a smart lens eyewear device 202 may provide data received from camera 206 or motion sensor 230 (i.e., first electronic device) to a vehicle computing system (VCS) for processing a message to transmit to the smart lens eyewear for graphic display on respective eyewear lenses 208 and/or 210 (i.e., second electronic device) (paragraph [0036], Fig. 2A).
Hatton further discloses identifying objects in a field of view of the user and determining the address from the identified objects (paragraph [0038], Fig. 2A, smart lens eyewear device 202 may recognize incoming real world images through a camera 206 and apply information such as street addresses, business names, and highway numbers in the distant field of focus on respective eyewear lenses 208 and/or 210).
Therefore, using a camera, data may be sent to the display of the combination of Kim, Goodlein and Iyer suggesting driver maintain line of sight on the road at all times, it would have been obvious to one, having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Hatton in identifying objects in a field of view of the user and determining the address from the identified objects, see teaching found in Hatton, paragraph [0038]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gerald Johnson/
Primary Examiner, Art Unit 2627